UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ELITE ENERGIES, INC. (Exact name of registrant as specified in its charter) Delaware 333-168184 26-3936718 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 848 Stewart Drive, Suite 101 Sunnyvale, California 94085 (Address of principal executive offices) (888) 209-9909 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer¨Accelerated Filer¨ Non-Accelerated Filer¨Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of November 03, 2011, there were 30,340,955 shares of common stock issued and outstanding. Elite Energies, Inc. FORM 10-Q September 30, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 17 ELITE ENERGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2011 March 31, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Receivables - Trade, net Related parties Inventory Prepaid expenses Total Currents Assets Deposit Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Payables - Trade $ $ Related parties Accrued expenses - Related parties Interest Other Obligations under capital leases- current Directors' loans Loan from unrelated parties Stockholder loans in subsidiaries Total Current Liabilities Obligations under capital leases- noncurrent - Total Liabilities Commitments Stockholders' Equity Common stock, authorized 50,000,000 shares, par value $0.000001,30,340,955 sharesand 26,340,955 shares issued and outstanding on September 30, 2011 and March 31, 2011, respectively 30 26 Additional paid-in-capital Accumulated deficit ) ) Total Elite's Stockholders' Equity Noncontrolling Interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes. -1- ELITE ENERGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Six Months Ended September 30, Revenues- Trade, net of returns $ Related parties Cost of Revenue Gross profit Operating expenses Payroll expenses General and administrative Rent and utilities Legal and professional fees Total operating expenses ) Other income/(expenses) Interest income 4 62 6 Interest under capital leases ) Note interest ) Total other income/(expenses) Loss before income taxes ) Provision for income taxes - Net loss ) Less: Net loss attributable to noncontrolling interest ) Net loss attributable to Elite Energies, Inc. $ ) $ ) $ ) $ ) Loss per Share - Basis and Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - Basis and Diluted See accompanying notes. -2- ELITE ENERGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) Total Elite's Total Common Stock Paid in Accumulated Stockholders' Noncontrolling Stockholders' Shares Amount Capital Deficit Equity Interest Equity Balance, March 31, 2011 $
